Citation Nr: 0709408	
Decision Date: 03/30/07    Archive Date: 04/16/07	

DOCKET NO.  05-33 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right leg pain as 
secondary to a service-connected disability.   

2.  Entitlement to service connection for low back pain as 
secondary to a service-connected disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1985 
to August 1985, as well as active duty for training for eight 
weeks beginning in August 1986 and subsequent service in the 
National Guard from October 1986 to May 1987, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

The Board finds that the veteran's statements and the 
evidence of record raise an informal claim for secondary 
service connection for additional residuals associated with 
the removal of the right testicle.  For example, a 
January 2004 VA examination suggests the possibility of a 
neuroma in the perineal pelvic area as accounting for the 
veteran's groin and medial thigh pain.  That examination also 
indicated that the only association the examiner could find 
of shooting pains down the right leg or low back due to 
surgery was secondary to nerve impingement.  In any event, 
the Board has no jurisdiction over this matter as it is 
beyond the two issues prepared and certified for appellate 
review.  Therefore, the matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran is not shown to have a right leg disorder 
that is causally or etiologically related to his service-
connected removal of the right testicle.  

2.  The veteran is not shown to have a low back disorder that 
is causally or etiologically related to the service-connected 
removal of the right testicle.  


CONCLUSIONS OF LAW

1.  Right leg pain is not proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006).  

2.  Low back pain is not proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in November 2003 and March 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

Furthermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran contends that he has low back and right leg pain 
that is a residual of the surgery he had during service to 
remove his right testicle.  The veteran testified that he 
began experiencing in his right leg and low back about 20 
years after the surgery he underwent in service and that he 
had not received any treatment for his right leg and low back 
during service, but rather first sought treatment for the 
first time in 2000.  The veteran reports that he has been 
informed that his symptomatology is related to his service 
surgery.  Therefore, a favorable determination has been 
requested.  

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Furthermore, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service or is related to a service connected disability.  
38 C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, or in a case such as this, evidence of 
a service connected disability, and (3) medical evidence of a 
nexus between a current disability and service or a service 
connected disability.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A review of the evidence of record discloses that while the 
veteran may indeed experience right leg and low back pain, he 
has not been diagnosed as having a disorder of his right leg 
or back.  None of the medical records available for review 
show any diagnosis of a right leg or back disorders.  And 
while the medical evidence may tend to demonstrate that the 
symptomatology the veteran experiences is possibly associated 
with the surgery he had in service for removal for his right 
testicle, he is not shown to have a specific disorder of the 
back or right leg due to that surgery.  

For example, a VA genitourinary examination performed in 
January 2004 concluded with an impression that a history and 
physical examination raise the spectrum of a neuroma in the 
perineal pelvic area accounting for the veteran's groin and 
medial thigh pain and that electrodiagnostic studies could 
not rule in or out that diagnosis.  The impression also 
indicated that electromyogram of the right lower extremity 
did not suggest the presence of a radiculopathy to account 
for his groin, medial thigh or right-sided low back pain.  
The examiner also offered an opinion that it was not as 
likely as not that the veteran's right leg pain and low back 
pain were secondary to the removal of the right testicle.  
The rationale provided was that in review of the medical 
literature the only association the examiner could find of 
shooting pain down the right leg or low back due to surgery 
was secondary to nerve impingement.  The EMG did not reveal 
any nerve impingement from removal of the right testicle that 
may have contributed to the veteran's right leg pain and low 
back pain.  

Based on this record, the Board finds that service connection 
for right leg and back pain as secondary to the veteran's 
service-connected disability is not warranted.  Service 
connection is awarded for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.310.  However, the United States Court 
of Appeals for Veterans Claims (Court) has held "that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Therefore, in the absence of diagnosed disorders of the right 
leg and the back accounting for the veteran's pain 
symptomatology, service connection is not warranted.  

The veteran was advised of the need to submit medical 
evidence demonstrating a the presence of current disorders of 
the right leg and back and a nexus or relationship between a 
current disability and his service connected disability by 
way of letters from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
the current disability and his service connected disability.  
While the veteran is clearly of the opinion that he has right 
leg and back disorders that are related to his service 
connected disability, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for right leg pain and low back pain secondary to 
a service-connected disability is not established. 


ORDER

Service connection for right leg pain secondary to a service-
connected disability is denied.  

Service connection for low back pain secondary to a service-
connected disability is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


